Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 2, 1994, convicting defendant, after a nonjury trial, of two counts of hindering prosecution in the first degree, and sentencing her to concurrent terms of 1 to 3 years, affirmed.
The evidence that defendant witnessed a person commit a class A felony, and that defendant, on at least two occasions, rendered criminal assistance to that person by warning him of impending discovery or apprehension, was legally sufficient to support a finding of defendant’s guilt of hindering prosecution in the first degree (Penal Law §§ 205.65, 205.50 [2]).
The corroboration statute (CPL 60.50) only requires "proof by independent evidence that the confessed crime occurred” (People v Hamilton 121 AD2d 395, 396). The requirement was satisfied here by the detectives’ testimony that defendant rendered criminal assistance to a murder suspect. That *246defendant’s statements to the police, that she had witnessed the suspect commit the homicide, was the only evidence adduced at trial that a class A felony had been committed by that person did not render the corroboration insufficient since the corroboration requirement does not apply to the underlying felony (see, supra, at 395, citing People v Davis, 46 NY2d 780; People v Agard, 111 AD2d 821, lv denied 66 NY2d 613). Concur—Sullivan, Rubin, Ross and Nardelli, JJ.